In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00115-CR



        WILLIAM WALLACE FREY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 336th District Court
                Fannin County, Texas
                Trial Court No. 23030




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
         In late 2011, we affirmed the revocation of William Wallace Frey’s community supervision

after concluding that Frey’s appeal was frivolous.1

         Since that time, Frey has filed numerous applications for the writ of habeas corpus in state

and federal courts. On April 25, 2016, Frey filed a document titled “Motion to Object to the

Court’s Order to Deny Applicant’s Writ.” Then, on June 20, 2016, Frey filed a document titled

“Notice of Appeal.”

         It is impossible to determine from the face of the document titled “Notice of Appeal”

precisely what action of the trial court Frey seeks to have reviewed on appeal. To the extent that

Frey seeks to again appeal his adjudication for aggravated assault with a deadly weapon, we are

without jurisdiction to consider it. See TEX. R. APP. P. 19.1 (appellate court cannot vacate or

modify judgment after plenary power has expired); Minnfee v. Proyor, No. 01-12-00943-CV, 2013
WL 709254, at *1 (Tex. App.—Houston [1st Dist.] 2013, no pet.) (mem. op., not designated for

publication) (“Appellant is not entitled to a second appeal from the trial court’s judgment

dismissing the case.”).

         Moreover, on the record before us, it does not appear that the trial court has entered an

appealable order or judgment since May 20, 2011, when it adjudicated Frey’s guilt on the

underlying charge. With a very few limited exceptions inapplicable to the facts here, the Texas


1
 Frey’s underlying charge was aggravated assault with a deadly weapon, for which the 336th Judicial District Court
of Fannin County had deferred adjudication and placed Frey on ten years’ deferred adjudication community
supervision. On the State’s motion, the trial court had revoked Frey’s community supervision, adjudicated him guilty
of aggravated assault with a deadly weapon, and on May 20, 2011, sentenced Frey to twenty years’ imprisonment.
The appeal of that action of the trial court was what we had determined was frivolous. Frey v. State, No. 06-11-00123-
CR, 2011 WL 6774175 (Tex. App.—Texarkana Dec. 21, 2011, no pet.) (mem. op., not designated for publication).

                                                          2
Legislature has authorized appeals by criminal defendants only from written judgments of

conviction. See Gutierrez v. State, 307 S.W.3d 318, 321 (Tex. Crim. App. 2010); Ex Parte

Shumake, 953 S.W.2d 842, 844 (Tex. App.—Austin 1997, no pet.). In the absence of an appealable

judgment or order, we are without jurisdiction to hear this appeal.

       By letter dated July 1, 2016, we notified Frey of this potential defect in our jurisdiction and

afforded him the opportunity to explain how we might have jurisdiction in this matter. Frey filed

a response in which he generally outlines what he believes to have been a series of mistakes made

during the course of his adjudication hearing and in the ensuing judgment, all of which must have

been raised and determined in his 2011 appeal. The response failed, however, to articulate how

these perceived mistakes confer jurisdiction on this Court over the instant appeal.

       Because we are without jurisdiction over this attempted appeal, we dismiss this appeal for

want of jurisdiction.



                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:         August 4, 2016
Date Decided:           August 5, 2016

Do Not Publish




                                                 3